UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 15-6928


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MARK JASON PARRIS,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Abingdon.   James P. Jones, District
Judge. (1:06-cr-00022-JPJ-PMS-1)


Submitted:   August 27, 2015                 Decided:   September 1, 2015


Before GREGORY, AGEE, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mark Jason Parris, Appellant Pro Se.        Charlene Rene Day,
Assistant United States Attorney, Roanoke, Virginia; Zachary T.
Lee, Assistant United States Attorney, Abingdon, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Mark     Jason   Parris   appeals    the   district   court’s   order

denying his 18 U.S.C. § 3582(c)(2) (2012) motion for a sentence

reduction.     We have reviewed the record and find no reversible

error.      Accordingly, we affirm for the reasons stated by the

district court.       United States v. Parris, No. 1:06-cr-00022-JPJ-

PMS-1 (W.D. Va. June 4, 2015).           We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                                 AFFIRMED




                                    2